Citation Nr: 1542981	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-17 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. This matter was remanded by the Board in November 2014.

In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss is related to his in-service noise exposure, which has been verified by VA.  The Veteran underwent VA examination in connection with his claim in September 2010 and, pursuant to the Board's November 2014 remand, an addendum opinion was obtained in February 2015.  Upon review, the Board finds both opinions are inadequate for purposes of determining service connection.  In September 2010 the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service as his hearing sensitivity was noted to be normal at the time of his induction and separation physicals with no significant threshold shift during service.  Regrettably, the examiner provided the same opinion when asked for further clarification in February 2015.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of or demonstrate hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  As such, there is no medical opinion of record that addresses whether there is any relationship between the Veteran's active military service and his current bilateral hearing loss.  Thus, remand is warranted in order to obtain another addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."). 

Additionally, as it appears that the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from March 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Then, forward the claims file to the VA audiologist who provided the September 2010 and February 2015 opinions or, if unavailable, an appropriate substitute, for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss.  If additional examination is needed, such examination should be conducted.  After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, VA examination report, and with consideration of the Veteran's lay statements pertaining to his in-service and post-service noise exposure, in-service symptoms, and symptoms since separation from service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is related to active duty, to include the conceded in-service noise exposure.  

The examiner should not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




